Citation Nr: 1720754	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-41 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for dental disability to include as due to service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claim currently resides with the RO in Chicago, Illinois. 

In May 2014, the Veteran testified at a videoconference hearing held before the undersigned.  

In November 2014 and November 2016, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The November 2016 remand instructed the RO/AMC to obtain an addendum opinion from a January 2015 VA dental examiner.  The examiner was requested to provide an opinion as to whether any current dental disability is at least as likely as not caused or aggravated by the Veteran's GERD. 

An addendum opinion was obtained from the dental examiner in December 2016.  The examiner indicated that while Veteran's GERD could have affected his dentition in the form of acid erosion, this side effect could have been easily maintained through his own oral hygiene.  Therefore, based on review of his dental records, it is more likely than not that Veteran's loss of teeth is due to poor oral hygiene and dental disease, like caries and periodontitis, rather than GERD.  Unfortunately, once again, the examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's loss of teeth is aggravated by his GERD. Therefore, the AOJ did not accomplish the objectives set forth in the November 2016 Board remand.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to obtain an addendum medical opinion.

 Accordingly, the case is REMANDED for the following action:

 1.  Submit the Veteran's claims file to a VA dental examiner who has not previously examined the Veteran.  The claim should be submitted to examiner and the examiner should review the claims file and provide the following addendum opinion:

 It is at least as likely as not that the Veteran's dental disability (diagnosed as loss of teeth at the January 2015 VA examination) is caused OR aggravated (permanently worsened beyond normal progression) by the service-connected GERD?

 A detailed rationale for all opinions must be provided.

If the new VA examiner determines that additional VA examination is necessary in order to provide the requested opinion, then a new VA examination should be scheduled.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


